FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 08-50229
                Plaintiff-Appellee,                 D.C. No.
               v.
                                              2:92-cr-00738-TJH
KENNETH LAMONT PAULK,                            ORDER AND
             Defendant-Appellant.                 AMENDED
                                                  OPINION

         Appeal from the United States District Court
            for the Central District of California
          Terry J. Hatter, District Judge, Presiding

                  Submitted February 2, 2009*
                     Pasadena, California

                      Filed June 24, 2009
                    Amended August 6, 2009

        Before: Harry Pregerson, Susan P. Graber, and
           Kim McLane Wardlaw, Circuit Judges.

                       Per Curiam Opinion




  *The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

                               10447
                   UNITED STATES v. PAULK               10449


                         COUNSEL

Carlton F. Gunn, Deputy Federal Public Defender, Los Ange-
les, California, for defendant-appellant Kenneth Paulk.

Daniel B. Levin, Assistant United States Attorney, Los Ange-
les, California, for plaintiff-appellee United States of Amer-
ica.


                          ORDER

  The mandate is recalled. The opinion published on June 24,
2009, and appearing at 569 F.3d 1094 (9th Cir. 2009), is
amended as follows: on slip opinion page 7708, delete the full
paragraph constituting Part II and replace with:

    We have jurisdiction to consider Paulk’s appeal
    under 28 U.S.C. § 1291. We recently concluded that
    we review the discretionary denial of a motion to
    reduce a sentence under § 3582(c)(2) for abuse of
    discretion. See United States v. Colson, ___ F.3d
    ___, No. 08-10287, 2009 WL 2185406, at *1 (9th
    Cir. July 23, 2009) (order). Here, however, we are
    confronted with only the legal question whether the
    pertinent guidelines amendment was applicable to
    the defendant’s sentence. Like all other questions of
    statutory interpretation, see Beeman v. TDI Managed
10450              UNITED STATES v. PAULK
    Care Servs., Inc., 449 F.3d 1035, 1038 (9th Cir.
    2006), and Sentencing Guidelines interpretation,
    United States v. Auld, 321 F.3d 861, 863 (9th Cir.
    2003), we review this question of law de novo.

  The Clerk is directed to re-issue the mandate immediately
upon filing of the amended opinion. No petitions for rehearing
will be entertained.

  IT IS SO ORDERED.


                         OPINION

PER CURIAM:

   We must decide whether a defendant sentenced pursuant to
a statutory mandatory minimum is entitled to a reduction of
sentence under 18 U.S.C. § 3582(c)(2). We conclude that the
district court has no authority to reduce a sentence in these
circumstances, and we affirm the denial of the motion.

                              I.

   Kenneth Paulk pled guilty to possession with intent to dis-
tribute cocaine base in violation of 21 U.S.C. § 841(a).
Though the probation office initially calculated Paulk’s base
guideline range as 135-168 months pursuant to United States
Sentencing Guidelines (“U.S.S.G.”) section 2D1.1, the district
court sentenced the defendant to the statutory mandatory
minimum of 240 months under 21 U.S.C. § 841(b)(1)(A)(iii),
because Paulk had a prior conviction and pled guilty to pos-
sessing more than fifty grams of cocaine base. After Paulk’s
sentencing, the Sentencing Commission amended U.S.S.G
section 2D1.1 to lower the applicable sentencing range,
U.S.S.G. app. C, amend. 706., explicitly making the amend-
ment retroactive, U.S.S.G. § 1B1.10(c). Paulk filed a motion
                    UNITED STATES v. PAULK                 10451
to reduce his sentence pursuant to 18 U.S.C. § 3582(c)(2),
which the district court denied. Paulk timely appeals.

                               II.

   We have jurisdiction to consider Paulk’s appeal under 28
U.S.C. § 1291. We recently concluded that we review the dis-
cretionary denial of a motion to reduce a sentence under
§ 3582(c)(2) for abuse of discretion. See United States v. Col-
son, ___ F.3d ___, No. 08-10287, 2009 WL 2185406, at *1
(9th Cir. July 23, 2009) (order). Here, however, we are con-
fronted with only the legal question whether the pertinent
guidelines amendment was applicable to the defendant’s sen-
tence. Like all other questions of statutory interpretation, see
Beeman v. TDI Managed Care Servs., Inc., 449 F.3d 1035,
1038 (9th Cir. 2006), and Sentencing Guidelines interpreta-
tion, United States v. Auld, 321 F.3d 861, 863 (9th Cir. 2003),
we review this question of law de novo.

                               III.

   [1] Section 3582(c)(2) provides that when a defendant is
sentenced “based on a sentencing range that has subsequently
been lowered by the Sentencing Commission . . . the court
may reduce the term of imprisonment, after considering the
factors set forth in section 3553(a) . . ., if such a reduction is
consistent with applicable policy statements issued by the
Sentencing Commission.” 18 U.S.C. § 3582(c)(2) (emphasis
added). According to the relevant policy statement, “a reduc-
tion . . . is not authorized under 18 U.S.C. 3582(c)(2) [if the]
amendment . . . is applicable to the defendant but the amend-
ment does not have the effect of lowering the defendant’s
applicable guideline range because of the operation of . . . a
statutory mandatory minimum term of imprisonment[ ].”
U.S.S.G. § 1B1.10 cmt. n.1(A).

  [2] Paulk is not entitled to a reduction because his sentence
was not “based on a sentencing range that has subsequently
10452               UNITED STATES v. PAULK
been lowered by the Sentencing Commission,” 18 U.S.C.
§ 3582(c)(2), but rather was based on the statutory mandatory
minimum under 21 U.S.C. § 841. This mandatory minimum
“was not affected by the change in the [drug] equivalency
tables.” United States v. Mullanix, 99 F.3d 323, 324 (9th Cir.
1996). In Mullanix we also rejected the argument that the
defendant was entitled to resentencing because the mandatory
minimum could be avoided due to a subsequent statutory
enactment. Id. Therefore, we similarly reject Paulk’s argu-
ment that the mandatory minimum could be avoided on resen-
tencing due to the operation of Apprendi v. New Jersey, 530
U.S. 466 (2000). Finally, we note that all of our sister circuits
that have considered the question also have concluded that a
defendant whose sentence is controlled by a statutory manda-
tory minimum is not eligible for a sentence reduction under
§ 3582(c)(2). See United States v. Hood, 556 F.3d 226, 233
(4th Cir. 2009); United States v. Williams, 551 F.3d 182, 185
(2d Cir. 2009); United States v. Ganun, 547 F.3d 46, 47 (1st
Cir. 2008) (per curiam); United States v. Johnson, 517 F.3d
1020, 1023-24 (8th Cir. 2008); United States v. Poole, 550
F.3d 676, 679 (7th Cir. 2008); United States v. Williams, 549
F.3d 1337, 1339-42 (11th Cir. 2008) (per curiam).

   [3] Because we determine that Paulk was not entitled to a
sentence reduction, we do not reach his remaining claims. The
district court properly declined to resentence Paulk under
§ 3582(c)(2).

  AFFIRMED.